PER CURIAM.
Appellant, the State of Florida, Department of Transportation, appeals an order granting a temporary injunction tó stop the removal of an outdoor sign advertising the restaurant of appellee, Kountry Kitchen of Key Largo, Inc., on a Department right of way. We reverse.
In order to be entitled to preliminary injunctive relief, a petitioner must establish: 1) irreparable harm will be suffered if the injunction is not issued; 2) no adequate remedy at law is available; 3) considerations of public policy dictate issuance of the injunction; and 4) the petitioner is likely to prevail on the merits. Graham v. Edwards, 472 So.2d 803 (Fla. 3d DCA 1985), review denied, 482 So.2d 348 (Fla.1986).
On the issue of irreparable injury, appellee Kountry Kitchen merely alleged that it will suffer harm if the sign is removed because the sign generates most of its business. However, an alleged loss of business will not support a finding of irreparable injury. See B.G.H. Ins. Syndicate, Inc. v. Presidential Fire & Casualty Co., 549 So.2d 197 (Fla. 3d DCA 1989), review dismissed, 557 So.2d 867 (Fla.1990). Because there is no showing of irreparable injury, we reverse the order granting the injunction. See Gonzalez v. Benoit, 424 So.2d 957 (Fla. 3d DCA 1983).
Reversed.